PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/641,261
Filing Date: 4 Jul 2017
Appellant(s): Doar et al.



__________________
Aram Ayrapetian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2006/0212542 A1) hereafter Fang in view of Li (US 2006/0080454 A1) and Hester et al. (US 2007/0050761 A1) hereafter Hester further in view of Ng et al. (US 2010/0146138 A1) hereafter Ng. 
Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2006/0212542 A1) hereafter Fang in view of Li (US 2006/0080454 A1), Hester et al. (US 2007/0050761 A1) hereafter Hester and Ng et al. (US 2010/0146138 A1) hereafter Ng further in view of Nieh et al. (US 2011/0131278 A1) hereafter Nieh.
Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2006/0212542 A1) hereafter Fang in view of Li (US 2006/0080454 A1), Hester et al. (US 2007/0050761 A1) hereafter Hester and Ng et al. (US 2010/0146138 A1) hereafter Ng further in view of Nieh et al. .
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2006/0212542 A1) hereafter Fang in view of Li (US 2006/0080454 A1), Hester et al. (US 2007/0050761 A1) hereafter Hester and Ng et al. (US 2010/0146138 A1) hereafter Ng further in view of Chen (US 2014/0156687 A1).

(2) Response to Argument
Appellant Argument:
Applicant sates “The proposed combination of references fails to disclose “marking portions of the content that are available on any peers as missing on the virtual peer” as recited in claim 1” (See page 8-10 of Appeal Brief filed on 02/12/2021)

Examiner’s Response:
To summarize claim 1 rejection, Fang teaches a method of identifying peers in the peer-to-peer network containing portions of the content; identifying portions of the content that are unavailable on all peers but are available on the server; downloading the content to the target peer from the identified peers and the virtual peer based on the peer-to-peer file sharing protocol by obtaining portions of the content Page 2 of 12Appl. No. 15/641,261available on the identified peers from the identified peers (see fig. 9-10 and [80-85]). Li teaches establishing a virtual peer, wherein the virtual peer is configured such that when a particular peer downloads data from the virtual peer, the data is conveyed from the server to the particular peer; and downloading the content to the target peer from the identified peers and the virtual peer based on the peer-to-peer file sharing protocol by obtaining portions of the content available on the virtual peer from the central server (see fig. 2(200) and [55-57, 72, 123, 161-165]). Hester teaches the virtual peer appearing as an additional peer in the peer-to-peer network; marking the identified unavailable portions of the content as available on the virtual peer (see FIG. 1(112) and [13, 17]). Ng teaches 

Application specification describes the limitation “marking the identified unavailable portions of the content as available on the virtual peer” as the client peer viewing what content is available on each of the other peers including the virtual peer and marking content that exists on the server and not on any peers as "available" and content that exists on any peers as "missing" (see application specification [22]). This process is further described in fig. 1(140) and [28-29], where if any portions of content 116 are not available on the peers (102-1, 102-2, through 102-n), then the client (108-1, 108-2, through 108-n) can download those portions from the server 112. This can be performed by creating a virtual peer 130 representing the server 112. To prevent clients (108-1, 108-2, through 108-n) from downloading parts of content 116 from the server 112 when such parts are available on the P2P network 100 (i.e., on a peer (e.g., 102-1, 102-2, through 102-n)), the virtual peer 130 can be configured to mark parts of content 116 as "available", only when such parts are not available on the network 100. Parts that are available on the network 100 can be marked as "missing". Example process relating to above claim limitation is provided in fig. 3 and [60].


In response to the Appellant’s arguments, it is noted that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. See MPEP 2111.
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained 
Based on broadest reasonable interpretation, the limitations “marking portions that are unavailable on all peers as available on the virtual peer; marking portions of the content that are available on any peers as missing on the virtual peer” is indicating the content portions as being available to download if it is not available in any other peers and indicating the content portions as being not available (missing) to download if it is available in any other peers. In this limitation “missing” means the content is “not available” (based on application specification). 
In the final rejection Examiner mentioned that above limitation is disclosed by combination of Hester-Ng references. Hester discloses that virtual peer (i.e. peer 108 having content from the server 114) is a peer in a peer-to-peer network. Here, if none of the peer have the file, virtual peer 108 downloads the file from the server 114 and indicates to other peers that the file is available to download from 108. Therefore, the portions that are unavailable on other peers are marked as available in virtual peer 108 (see fig. 1(114, 108) and [13], 17). 
However, Hester does not explicitly disclose that the portions that are available in other peers are indicated as missing in virtual peer. Therefore, Ng is 
Ng in fig. 3 and [48, 51] discloses that the buffer map 203 includes the row 302 having bitmap that indicates if each chunk is available at peer Pi, here 1 indicates the chunk is available and 0 indicates that the chunk is not available. In other words, Ng discloses a technique of marking a content as not available at the peer. As such, it would have been obvious to a person of ordinary skill in the art to modify Hester in view of Ng to mark the portions or chunks as missing at the virtual peer because the portions are available at the peer to peer network or at the peers. 
In the remarks filed Appellant states that “…Claim 1 further recites “marking portions of the content that are available on any peers as missing on the virtual peer”. According to this limitation, when a portion of content is available on any of the peers in the peer to peer network, that portion of content is marked as “missing” on the virtual peer, even though that portion may in fact be present on the virtual peer (i.e., on the server)” (see remark, page 9).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., portion of content is marked as “missing” on the virtual peer, even though that portion may in fact be present on the virtual peer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim language nowhere mentions that the portions of content marked “missing” may in fact be present on the virtual peer (or server).
In the remarks filed Appellant states that “In the method of claim 1, a portion of content that is present on the server but is also available on a peer (i.e., “available on any peers”, as recited in claim 1) is marked as missing on the virtual peer.” (See remark, page 9).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., portion of content is marked as “missing” on the virtual peer, even though that portion may in fact be present on the virtual peer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim language nowhere mentions that the portions of content marked “missing” is present both on server and on a peer. Claim merely recites that “…marking portions of the content that are available on any peers as missing on the virtual peer”.

	Examiner respectfully disagrees the Appellant that combination of references fails to disclose “marking portions of the content that are available on any peers as missing on the virtual peer”. Examiner would like point out that 
	Ng in [41, 47] discloses that each peer maintains a buffer map that identifies portions of media stream and buffer map can be exchanged periodically among neighboring peer, where buffer map indicates data available at each peer. Buffer map includes bitmap that identifies which data chunk is available at the peer (example buffer map 203 is shown in fig. 3). Ng in fig. 3 and [48] discloses that the buffer map is exchanged between the peers to determine neighboring peers that have needed data chunk. 

    PNG
    media_image2.png
    359
    845
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    164
    563
    media_image3.png
    Greyscale

Also, Ng discloses the buffer map 203 includes the row 302 having bitmap that indicates if each chunk is available at peer Pi, here 1 indicates the chunk is available and 0 indicates that the chunk is not available. The buffer map is indicating available chunk by ‘1’ and indicating ‘0’ for the chunk that is unavailable at peer and is available in neighboring peers. Here, indicating "0" for data chunk that is not available is equivalent to marking the portions of the content that are available on any peers as missing on the virtual peer (as seen in application specification fig. 2A(140), the chunks available at peer is marked as ‘A’ and unavailable at peer is marked as ‘M’. This is same as shown in Ng fig. 3). The buffer map exchanged between the neighboring peer can indicate the chunks that are available or missing from the peer. Even though one of the peer may indicate that the chunk is ‘0’ or missing on the peer, another neighbor peer 

    PNG
    media_image4.png
    467
    878
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to modify Fang-Li-Hester in view of Ng to mark portions or chunks that are available on any peers as not available or missing on the virtual peer. 
One of ordinary skill in the art would have been motivated in order to identify which of the data chunks is available at the neighbor peer and request data chunk from neighboring peer based on buffer map (Ng, [47]).
 
B. Independent claims 8 and 15
Appellant's arguments for the independent claims 8 and 15 (see page 10 of Appeal Brief filed 02/12/2021) appear to stem from the Appellant's assertion that the claim 1 with similar limitations is non-obvious over Fang-Li-Hester-Ng. 

C. Dependent claims 2-7, 9-14 and 16-20
Appellant's arguments for the dependent claims 2-7, 9-14 and 16-20 (see page 10 of Appeal Brief filed 02/12/2021) appear to stem from the Appellant's assertion that the respective base claims are non-obvious over Fang-Li-Hester-Ng. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims 2-7, 9-14 and 16-20 persist.

For the above reasons, it is believed that the rejections should be sustained.

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,


Conferees:
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453